Citation Nr: 1109284	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-12 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for nonunion of a right scaphoid fracture with degenerative arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1975 to September 1980 and October 1980 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which assigned temporary evaluations of 100 percent based on surgical or other treatment necessitating convalescence effective May 25, 2007 to June 30, 2007, June 13, 2007 to July 31, 2007, and February 13, 2008 to March 31, 2008; granted service connection for instability of the right knee, assigning a 10 percent evaluation, and limitation of extension of the left knee, assigning a 10 percent evaluation; granted special monthly compensation based on housebound criteria from June 13, 2007 to July 1, 2007 and February 13, 2008 to April 1, 2008; and continued a 10 percent evaluation for nonunion of scaphoid fracture with degenerative arthritis (previously shown as post-operative, right scaphoid (wrist) fracture).  In October 2008, the Veteran submitted a notice of disagreement (NOD) with regard to his claim for an increased rating for the right wrist only.  He subsequently perfected his appeal in April 2009.

In April 2009, the RO increased the Veteran's disability rating for his right wrist disability to 30 percent, effective November 5, 2007.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In August 2010, the Veteran presented sworn testimony during a Travel Board hearing in North Little Rock, Arkansas, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In March 2010, The Veteran raised a claim of entitlement to an increased rating for service-connected left knee disabilities, but the issue has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to a disability rating in excess of 30 percent for his service-connected right wrist disability.

At his August 2010 Board hearing, the Veteran testified that he was scheduled to have surgery on his right wrist in September 2010.  However, the claims file is negative for any updated treatment records relating to the Veteran's right wrist surgery.  Additionally, at the hearing, the Veteran submitted three signed VA Forms 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) indicating that he wished VA to obtain outstanding private treatment records relating to the right wrist from Dr. R. L. H., Dr. R. W. K., and Dr. D. R.  There are no treatment records relating to the right wrist from any of these physicians in the claims file, nor is there any indication that the RO attempted to obtain them.  Under the duty to assist, VA must make reasonable efforts to obtain these records.  See 38 C.F.R. § 3.159(c) (2010).

Further, the Veteran's hearing testimony and report that he was scheduled to have right wrist surgery indicate a possible worsening of his service-connected disability.  For increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. § 3.327(a) (2010).  Therefore, the Board finds that a new VA examination is warranted in order to determine the Veteran's current level of disability of his right wrist.

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  Id. at 175.  For the reasons described above, the Veteran's claim of entitlement to an increased rating for nonunion of a right scaphoid fracture with degenerative arthritis must be remanded for a new VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain and associate with the claims file any treatment records relating to the right wrist from Dr. R. L. H., Dr. R. W. K., and Dr. D. R.

2.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine the current severity of his service-connected nonunion of a right scaphoid fracture with degenerative arthritis.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The claims folder must be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  The examiner must comment on and fully describe any functional effects of the Veteran's right wrist disability, including any muscle impairment.  The examiner should address whether the Veteran has loss of use of the right hand.

3.  After completing the above actions and any other notification or development deemed necessary, readjudicate the Veteran's claim of entitlement to an increased rating for nonunion of a right scaphoid fracture with degenerative arthritis.  If the claim remains denied, provide a supplemental statement of the case to the Veteran and his representative.  After they have had an adequate opportunity to respond, return the case to the Board for further appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

